Citation Nr: 0032252	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  98-16 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel

INTRODUCTION

The veteran served on active duty service from April 1969 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied entitlement to service connection 
for malignant melanoma due to Agent Orange exposure and 
denied an increased rating for PTSD.  The Board affirmed that 
decision in May 1999.  

Thereafter, the appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) (the 
Veterans Claims Court), but withdrew the claim for malignant 
melanoma due to Agent Orange exposure.  In March 2000, the 
parties filed a Joint Motion to Remand and To Stay Further 
Proceedings.  By Order entered March 24, 2000, the Veterans 
Claims Court vacated the Board's May 1999 decision, and 
remanded the case pursuant to 38 U.S.C.A. § 7252(a).  The 
only issue for consideration is the one cited on the title 
page.


REMAND

As an initial matter, the Board determines that the veteran's 
claim for a higher evaluation is well-grounded by virtue of 
his statements that his disability is worse than currently 
rated.  See Drosky v. Brown, 10 Vet. App. 251, 254 (1997).  
As such, the Board has a duty to assist the veteran in the 
development of facts pertinent to his claim and ensure full 
compliance with due process.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.159 (1999).  This duty to 
assist involves obtaining potentially relevant medical 
reports.  Lind v. Principi, 3 Vet. App. 493, 494 (1992) 
(federal agencies); White v. Derwinski, 1 Vet. App. 519, 521 
(1991) (private records); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992) (Social Security records).  It also includes 
a thorough and contemporaneous medical examination, 
especially where it is necessary to determine the current 
level of disability.  Peters v. Brown, 6 Vet. App. 540, 542 
(1994); Abernathy v. Principi, 3 Vet. App. 461 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In light of the Joint Motion for Remand and the Veterans 
Claims Court's Order, the Board finds that due process 
requires a remand of the case.  The veteran contends, in 
essence, that his PTSD disability is worse than currently 
evaluated.  By necessity, an evaluation of PTSD includes an 
evaluation of his level of occupational and social impairment 
with considerations of work efficiency, ability to perform 
occupational tasks, psychiatric symptomatology, and use of 
medication.  It has been indicated that additional current 
examination is indicated.  Further, it is unclear from the 
medical evidence of record the degree of impairment caused by 
any other nonservice-connected psychiatric or physical 
disabilities.  Accordingly, it is the opinion of the Board 
that a determination of the level of occupational and social 
impairment attributable solely to the veteran's service-
connected PTSD should be made to the extent possible so that 
a fully informed assessment of his disability may be made.

Further, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  In addition, a social 
survey should be scheduled in order to determine the 
veteran's current level of disability, and the RO should, 
with the veteran's assistance as indicated, obtain for 
association with the claims folder, the medical and 
vocational records used by the Social Security Administration 
in granting disability benefits to the veteran.  Finally, the 
veteran is advised that while the case is on remand status, 
he is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for PTSD not 
already associated with the claims file.  

After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
veteran, to request any and all medical 
or treatment records or reports relevant 
to the above mentioned claim.  All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims folder.  

If private treatment is reported and 
those records are not obtained, the 
veteran and his attorney should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.  38 
C.F.R. § 3.159 (1999). 

2.  The RO should, with the veteran's 
assistance as indicated, obtain for 
association with the claims folder, the 
medical and vocational records used by 
the Social Security Administration in 
granting disability benefits to the 
veteran.

3.  The RO should then schedule the 
veteran for a social and industrial 
survey.  Included should be information 
concerning his last employment and the 
reasons for leaving.  Contact with the 
employer should be made as indicated, and 
the assistance of the veteran in 
obtaining this information should be 
requested as needed.

4.  Thereafter, the veteran should be 
scheduled for the appropriate VA 
examination.  The examiner should, based 
on sound medical judgment and all 
available medical records, and any 
testing deemed appropriate, determine the 
veteran's current psychiatric status, 
including any diagnoses of a current 
psychiatric disorder.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder and a copy of 
the current psychiatric rating criteria 
should be provided to the examiner for 
review.  

After reviewing the claims folder and 
examining the veteran, the examiner is 
requested to enter an opinion as to the 
degree of industrial impairment caused by 
the service-connected PTSD only.  A 
Global Assessment of Functioning (GAF) 
score should also be determined, and a 
full explanation of its meaning should be 
set out.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (if the report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

6.  Thereafter, the RO should 
readjudicate the claim for an increased 
evaluation for PTSD.  To the extent the 
benefits sought are not granted, the 
veteran and his attorney should be 
provided with a supplemental statement of 
the case.  This document should include 
the reasons and bases for the holdings.  
Thereafter, the veteran and his attorney 
should be afforded a reasonable 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, to the extent such action is 
in order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the ultimate 
outcome in this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


